                    IN THE UNITED STATE DISTRICT COURT
                            NORTHERN DISTRICT OF IOWA

UNITED STATES,
                                                               No. CR 20-1034
        Plaintiff,
                                                               BRIEF IN SUPPORT OF MOTION
        vs.                                                    TO SUPPRESS

CORY FRITZLER,                                                 Hearing and Oral Argument Requested

        Defendant.


        The Defendant, Mr. Fritzler, is charged in one count with violating the

Lacy Act, 16 U.S.C. § 3372(a)(2)(A). Following is his brief in support of his

motion to suppress the fruits of the search and seizure of his cell phones

during the investigation that led to the filing of the charges.


        TABLE OF CONTENTS


I. The protections of the Fourth and First Amendments are implicated by
searches of data stored in cell phones ............................................................. 3
II. The Fourth Amendment contains a particularity requirement................. 4
III.   Copying electronic data is a Fourth Amendment seizure ..................... 5
IV. A reasonably well-trained officer would understand the particularity
requirement in the context of a warrants to search cell phones ...................... 5
V.     Conclusion ............................................................................................. 6




                                                           1

 Case 2:20-cr-01034-CJW-MAR Document 18-1 Filed 01/19/21 Page 1 of 7
      On November 12 and 13, 2016, a state court judge issued warrants

that included authority to seize and search, without limitation or further

authorization, the contents of the Defendant’s phones. The application for

the warrant alleged crimes in November of 2105 relating only to illegal

hunting of deer. Defendant’s Exhibit A is a copy of two warrants and

application. A-1 is the application and warrant for a property in Lansing,

Iowa, and A-2 is the application and warrant for a property in Waterville,

Iowa. There was a third warrant issued for a property in Lansing, Iowa, but

it does not appear that any phone or other electronic device was seized

during the execution of that warrant.


      Defendant asserts that, based on the “four corners” of the warrants and

the information regarding the specific type of alleged criminal conduct in

application for warrant, the warrant’s authorization for an unlimited search

of the contents of the Defendant’s phone was unreasonable and violated the

Fourth Amendment, U.S. Const. amend IV. For relief, this Court should

order the evidence derived from the search of the contents of the phones and

other electronic devices be suppressed.




                                          2

 Case 2:20-cr-01034-CJW-MAR Document 18-1 Filed 01/19/21 Page 2 of 7
        I.   The protections of the Fourth and First
             Amendments are implicated by searches of data
             stored in cell phones
      Courts apply the Fourth Amendment with full force to protect against

improper government access to personal data that is stored in cellphones.

This data often includes both “sensitive records previously found in the

home” and highly personal information “never found in a home in any

form.” Cf. Riley v. California, 134 S. Ct. 2473, 2491 (2014). In Riley, the

Court recognized that searches of digital data on cell phones are qualitatively

different from physical searches and instructed courts to consider how these

differences impact the scope of Fourth Amendment protection. See 134 S.

Ct. at 2484–85, 2488–89.


      Cell phones also tend to include significant amounts of expressive

material, making robust Fourth Amendment protection crucial to guarding

First Amendment freedoms. “what the technology yields and records with

breathtaking quality and quantity is a highly detailed profile, not simply of

where we go, but by easy inference, of our associations . . . .” Weaver, 12

N.Y.3d at 442. * In NAACP v. Alabama, 357 U.S. 449, 462 (1958), the

Supreme Court recognized the vital relationship between freedom to

associate and privacy in one’s associations.”) Self-expression, even self-



                                          3

 Case 2:20-cr-01034-CJW-MAR Document 18-1 Filed 01/19/21 Page 3 of 7
identification,” requires “strong protection under the Fourth Amendment.”

City of Ontario v. Quon, 130 S. Ct. 2619, 2630 (2010).


       II.   The Fourth Amendment contains a particularity
             requirement.
      For any warrant to pass muster under the Fourth Amendment, it must

“particularly describe[] the place to be searched, and the persons or things to

be seized.” U.S. Const. Amend. IV. The particularity requirement “was

designed to prohibit law enforcement agents from undertaking a general

exploratory search of a person’s belongings.” Coolidge v. New Hampshire,

403 U.S. 443, 467 (1971)). “Indeed, indiscriminate searches pursuant to

general warrants ‘were the immediate evils that motivated the framing and

adoption of the Fourth Amendment.’” Payton v. New York, 445 U.S. 573,

583 (1980). The Fourth Amendment’s particularity requirement must be

carefully considered when evaluating warrants authorizing the search and

seizure of electronic data. The particularity requirement ensures that the

government cannot obtain a general warrant to rummage indiscriminately

through a person’s papers and effects. The broad spectrum of data stored and

commingled in digital form threatens to convert any warrant for electronic

information into a general warrant if not tightly constrained. See Berger v.

New York, 388 U.S. 41, 56 (1967), noting that in the context of wiretapping


                                          4

 Case 2:20-cr-01034-CJW-MAR Document 18-1 Filed 01/19/21 Page 4 of 7
phone calls, that “[b]y its very nature eavesdropping involves an intrusion on

privacy that is broad in scope,” making “[t]he need for particularity . . .

especially great.”


      III.   Copying electronic data is a Fourth Amendment
             seizure
      Copying electronic data by law enforcement is a seizure and thus a

Fourth Amendment event, regardless of whether the data is ever reviewed.

See United States v. Jacobsen, 466 U.S. 109, 113 (1984) “A ‘seizure’ of

property occurs when there is some meaningful interference with an

individual’s possessory interests in that property.” It was recognized, in

Orin S. Kerr, Fourth Amendment Seizures of Computer Data, 119 Yale L.J.

700, 704 (2010) that, “[b]y copying electronic data, the government

“interrupts the course of the data’s possession or transmission” and

“interferes with the owner’s right to control the [data].”


      IV.    A reasonably well-trained officer would understand
             the particularity requirement in the context of a
             warrants to search cell phones
      Defendant asserts that a reasonably well-trained officer would, at least

by the time that Riley was decided, understand that general warrants for

unlimited searches of the contents of cell phones violates the Fourth

Amendment. Even before Riley, there was a substantial body of law to this

                                           5

 Case 2:20-cr-01034-CJW-MAR Document 18-1 Filed 01/19/21 Page 5 of 7
effect. See e.g. United States v. Galpin, 720 F.3d 436, 446–47 (2d Cir.

2013) (electronic search warrants “demand[] a heightened sensitivity to the

particularity requirement,” lest they become de facto general warrants);

United States v. Rarick, 636 F. App’x 911, 914–15 (6th Cir. 2016) (courts

must “take care not to give the Government free rein to essentially do away

with the particularity requirement by allowing it to examine every file on the

device”); United States v. Otero, 563 F.3d 1127, 1131–32 (10th Cir. 2009)

(“The modern development of the personal computer and its ability to store

and intermingle a huge array of one’s personal papers in a single place

increases law enforcement’s ability to conduct a wide-ranging search into a

person’s private affairs, and accordingly makes the particularity requirement

that much more important.”); United States v. Comprehensive Drug Testing,

Inc., 621 F.3d 1162, 1171 (9th Cir. 2010) (The Fourth Amendment requires

the government to “maintain the privacy of materials that are intermingled

with seizable materials, and to avoid turning a limited search for particular

information into a general search of office file systems and computer

databases.”).


       V.       Conclusion
      Defendant requests that, on the authority of the Fourth Amendment’s

exclusionary rule, this Court order that all evidence derived from the search

                                          6

 Case 2:20-cr-01034-CJW-MAR Document 18-1 Filed 01/19/21 Page 6 of 7
of the contents of the phone be suppressed, including email messages, texts

and images, including the information in Defendant’s Exhibit B. Exhibit B

is a digital file which contains information culled by law enforcement from

the information stored on Defendant’s phone. Mr. Fritzler also notes that a

video camera was seized during the execution of one of the warrants and the

contents of the storage device for that camera was seized and searched.


      WHEREFORE, for the reasons cited herein, Defendant requests that

the Court set a hearing on this motion and grant the relief requested herein.


      Respectfully submitted,




      MARK C. MEYER AT0005269
      425 2nd Street SE, Suite 1250
      Cedar Rapids, Iowa 52401
      (319) 365-7529
      legalmail@markcmeyer.com

      ATTORNEY FOR DEFENDANT


                                  CERTIFICATE OF SERVICE
      A copy of this document was served by  mail,  facsimile,  hand-delivery 
      electronic filing on 1/19/2021 upon all counsel of record in this case.




                                                7

 Case 2:20-cr-01034-CJW-MAR Document 18-1 Filed 01/19/21 Page 7 of 7
